Dismissed and Memorandum Opinion filed October 6, 2005








Dismissed and Memorandum Opinion filed October 6,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00920-CV
____________
 
GEORGIA BRYANT, Individually and as
Representative of the ESTATE OF ALBERT BRYANT, and CLAYTON ALBERT BRYANT, Appellants
 
V.
 
MEMORIAL HERMANN HOSPITAL SYSTEM
d/b/a MEMORIAL HERMANN HOSPITAL, Appellee
 

 
On Appeal from the
270th District Court
Harris County, Texas
Trial Court Cause No.  04-63551
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 4, 2005.
On October 3, 2005, appellants filed an unopposed motion to
dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 6, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.